Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.74 Page 1 of 15



  1   HONIGMAN MILLER SCHWARTZ AND COHN LLP
      J. Michael Huget (admitted pro hac vice)
  2   Email: mhuget@honigman.com
      Matthew Mrkonic (SBN 266779)
  3   Email: mmrkonic@honigman.com
      2290 FIRST NATIONAL BUILDING
  4   660 WOODWARD AVENUE
      DETROIT, MI 48226-3506
  5   Telephone: 734-418-4200
      Facsimile: 734-418-4201
  6   Attorneys for Defendants
      TROLLEY BAGS UK LTD, and
  7   BERGHOFF INTERNATIONAL, INC.
  8                             UNITED STATES DISTRICT COURT
  9                          SOUTHERN DISTRICT OF CALIFORNIA
 10

 11   GOLDEN EYE MEDIA USA, INC., a                  Case No. 3:18-cv-02109-BEN-JMA
      California corporation
 12                                                  Hon. Roger T. Benitez
                        Plaintiff,                   Hon. Mag. Jan M. Adler
 13
              v.                                     DEFENDANTS’ ANSWER,
 14                                                  AFFIRMATIVE DEFENSES, AND
    TROLLEY BAGS UK LTD, a                           COUNTERCLAIMS
 15 corporation of the United Kingdom; and
    BERGHOFF INTERNATIONAL,                          DEMAND FOR JURY TRIAL
 16 INC., a Florida corporation

 17                     Defendants.
 18

 19           Defendants Trolley Bags UK Ltd. (“Trolley Bags”) and BergHOFF
 20   International, Inc. (“BergHOFF”) (collectively, “Defendants”), by and through
 21   their counsel, for their Answer and Affirmative Defenses to the Complaint of
 22   Plaintiff Golden Eye Media USA, Inc. (hereinafter “Plaintiff” or “Golden Eye
 23   Media”), state as follows:
 24                                   JURISDICTION AND VENUE
 25                1.   Defendants admit the allegations in Paragraph 1 of the Complaint.
 26                                      NATURE OF ACTION
 27                2.   Defendants admit the allegations in Paragraph 2 of the Complaint.
 28                3.   Defendants admit the allegations in Paragraph 3 of the Complaint.

                                                    -1-
        Case No. 3:18-cv-02109-BEN-JMA                    Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.75 Page 2 of 15



  1
                                               PARTIES
  2
                   4.   Defendants lack sufficient knowledge or information to form a belief
  3
        as to the truth of the allegations in Paragraph 4 of the Complaint and on that basis
  4
        deny the same.
  5
                   5.   Defendants admit that Trolley Bags is a United Kingdom corporation
  6
        but deny the remaining allegations in Paragraph 5 of the Complaint as untrue.
  7
                   6.   Defendants admit the allegations in Paragraph 6 of the Complaint.
  8
                                   JURISDICTION AND VENUE
  9
                   7.   The allegations in Paragraph 7 of the Complaint are legal conclusions
 10
        to which no response is required.
 11
                   8.   The allegations in Paragraph 8 of the Complaint are legal conclusions
 12
        to which no response is required.
 13
                   9.   The allegations in Paragraph 9 of the Complaint are legal conclusions
 14
        to which no response is required.
 15
                   10. The allegations in Paragraph 10 of the Complaint are legal conclusions
 16
        to which no response is required.
 17
                                     FACTUAL BACKGROUND
 18
                   11. Defendants admit the allegations in Paragraph 11 of the Complaint.
 19
                   12. Defendants admit the allegations in Paragraph 12 of the Complaint.
 20
                   13. Defendants admit the allegations in Paragraph 13 of the Complaint.
 21
                   14. Defendants admit the allegations in Paragraph 14 of the Complaint.
 22
                   15. Defendants admit the allegations in Paragraph 15 of the Complaint.
 23
                   16. Defendants admit the allegations in Paragraph 16 of the Complaint.
 24
              17.       The allegations in Paragraph 17 of the Complaint are legal conclusions
 25
      to which no response is required. To the extent a response is required, Defendants
 26
      deny the allegations in Paragraph 17 of the Complaint as untrue.
 27
              18.       The allegations in Paragraph 18 of the Complaint are legal conclusions
 28
      to which no response is required. To the extent a response is required, Defendants
                                                    -2-
        Case No. 3:18-cv-02109-BEN-JMA                    Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.76 Page 3 of 15



  1
      deny the allegations in Paragraph 18 of the Complaint as untrue.
  2
                   19. Defendants admit the allegations in Paragraph 19 of the Complaint.
  3
                   20. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  4
        trademark application and state that the USPTO’s ruling speaks for itself.
  5
                   21. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  6
        trademark application and state that the USPTO’s ruling speaks for itself.
  7
                   22. Defendants admit only that the USPTO issued a ruling on Trolley Bags’
  8
        trademark application and state that the USPTO’s ruling speaks for itself.
  9
              23.      The allegations in Paragraph 23 of the Complaint are legal conclusions
 10
      to which no response is required. To the extent a response is required, Defendants
 11
      deny the allegations in Paragraph 23 of the Complaint as untrue.
 12
                   24. Defendants admit that Plaintiff sells products using the mark LOTUS
 13
        TROLLEY BAGS. Defendants deny the remaining allegations in Paragraph 24 of
 14
        the Complaint as untrue.
 15
                   25. Defendants admit only that they have properly protected their legal
 16
        rights through complaints and/or correspondence with Amazon.com. Defendants
 17
        deny the remaining allegations in Paragraph 25 of the Complaint as untrue.
 18
                   26. Defendants admit only that they have properly protected their legal
 19
        rights through complaints and/or correspondence with Amazon.com. Defendants
 20
        deny the remaining allegations in Paragraph 26 of the Complaint as untrue.
 21
                   27. Defendants admit only that they have properly protected their legal
 22
        rights through complaints and/or correspondence with Amazon.com. Defendants
 23
        deny the remaining allegations in Paragraph 27 of the Complaint as untrue.
 24
                   28. Defendants admit only that they have properly protected their legal
 25
        rights through complaints and/or correspondence with Amazon.com. Defendants
 26
        deny the remaining allegations in Paragraph 28 of the Complaint as untrue.
 27
                   29. Defendants deny the allegations in Paragraph 29 of the Complaint as
 28
        untrue.
                                                   -3-
        Case No. 3:18-cv-02109-BEN-JMA                   Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.77 Page 4 of 15



  1
                   30. Defendants admit only that they have properly protected their legal
  2
        rights through complaints and/or correspondence with retailers. Defendants deny
  3
        the remaining allegations in Paragraph 30 of the Complaint as untrue.
  4
                                      CLAIMS FOR RELIEF
  5                                    First Claim for Relief
  6                (Declaratory Judgment of Non-Infringement of the ‘828 Patent
                                against Defendant Trolley Bags UK)
  7
                   31. Defendants repeat and incorporate by reference their answers to
  8
        Paragraphs 1-30 of the Complaint as though fully set forth herein.
  9
                   32. Paragraph 32 of the Complaint states a legal conclusion to which no
 10
        response is required.
 11
                   33. Paragraph 33 of the Complaint states a legal conclusion to which no
 12
        response is required.
 13
                   34. Defendants deny the allegations in Paragraph 34 of the Complaint as
 14
        untrue.
 15
                   35. Paragraph 35 of the Complaint states a legal conclusion to which no
 16
        response is required. To the extent a response is required, Defendants deny the
 17
        allegations in paragraph 35 of the Complaint as untrue.
 18
                   36. Defendants deny that Plaintiff is entitled to the relief it seeks.
 19
                                     Second Claim for Relief
 20                (Declaratory Judgment of Non-Infringement of the trademark
 21                  TROLLEY BAGS and U.S. Trademark Reg. No. 5,126,274
                               against Defendant Trolley Bags UK)
 22
                   37. Defendants repeat and incorporate by reference their answers to
 23
        Paragraphs 1-36 of the Complaint as though fully set forth herein.
 24
                   38. Paragraph 38 of the Complaint states a legal conclusion to which no
 25
        response is required.
 26
                   39. Paragraph 39 of the Complaint states a legal conclusion to which no
 27
        response is required.
 28

                                                      -4-
        Case No. 3:18-cv-02109-BEN-JMA                      Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.78 Page 5 of 15



  1
                   40. Defendants deny the allegations in Paragraph 40 of the Complaint as
  2
        untrue.
  3
                   41. Paragraph 41 of the Complaint states a legal conclusion to which no
  4
        response is required. To the extent a response is required, Defendants deny the
  5
        allegations in Paragraph 41 of the Complaint as untrue.
  6
                   42. Paragraph 42 of the Complaint states a legal conclusion to which no
  7
        response is required. To the extent a response is required, Defendants deny the
  8
        allegations in Paragraph 42 of the Complaint as untrue.
  9
                   43. Paragraph 43 of the Complaint states a legal conclusion to which no
 10
        response is required. To the extent a response is required, Defendants deny the
 11
        allegations in Paragraph 43 of the Complaint as untrue.
 12
                   44. Defendants deny that Plaintiff is entitled to the relief it seeks.
 13
                                    Third Claim for Relief
 14           (Interference with Prospective or Contractual Economic Relations
 15                                against all Defendants)
                   45. Defendants repeat and incorporate by reference their answers to
 16
        Paragraphs 1-44 of the Complaint as though fully set forth herein.
 17
                   46. Defendants lack sufficient knowledge or information to form a belief
 18
        as to the truth of the allegations in Paragraph 46 of the Complaint and on that basis
 19
        deny the same.
 20
                   47. Defendants lack sufficient knowledge or information to form a belief
 21
        as to the truth of the allegations in Paragraph 47 of the Complaint and on that basis
 22
        deny the same.
 23
                   48. Defendants admit only that they knew that Plaintiff sold products on
 24
        Amazon.com and through certain other retailers.
 25
                   49. Paragraph 49 of the Complaint states a legal conclusion to which no
 26
        response is required. To the extent a response is required, Defendants deny the
 27
        allegations in Paragraph 49 of the Complaint as untrue.
 28

                                                      -5-
        Case No. 3:18-cv-02109-BEN-JMA                      Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.79 Page 6 of 15



  1
                   50. Paragraph 50 of the Complaint states a legal conclusion to which no
  2
        response is required. To the extent a response is required, Defendants deny the
  3
        allegations in Paragraph 50 of the Complaint as untrue.
  4
                   51. Paragraph 51 of the Complaint states a legal conclusion to which no
  5
        response is required. To the extent a response is required, Defendants deny the
  6
        allegations in Paragraph 51 of the Complaint as untrue.
  7
                   52. Paragraph 52 of the Complaint states a legal conclusion to which no
  8
        response is required. To the extent a response is required, Defendants deny the
  9
        allegations in Paragraph 52 of the Complaint as untrue.
 10
                                      Fourth Claim for Relief
 11                     (Negligent Misrepresentation against all Defendants)
 12                53. Defendants repeat and incorporate by reference their answers to
 13     Paragraphs 1-52 of the Complaint as though fully set forth herein.
 14                54. Defendants deny the allegations in Paragraph 54 of the Complaint as
 15     untrue.
 16                55. Defendants deny the allegations in Paragraph 55 of the Complaint as
 17     untrue.
 18                                    Fifth Claim for Relief
                            (Unfair Competition under 15 U.S.C. § 1125
 19
                                      against all Defendants)
 20
                   56. Defendants repeat and incorporate by reference their answers to
 21
        Paragraphs 1-55 of the Complaint as though fully set forth herein.
 22
                   57. Paragraph 57 of the Complaint states a legal conclusion to which no
 23
        response is required. To the extent a response is required, Defendants deny the
 24
        allegations in Paragraph 57 of the Complaint as untrue.
 25

 26

 27

 28

                                                  -6-
        Case No. 3:18-cv-02109-BEN-JMA                  Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.80 Page 7 of 15



  1                                Sixth Claim for Relief
  2            (State Law Unfair Competition – Cal. Bus. & Prof. Code § 17200
                                  against all Defendants)
  3
                   58. Defendants repeat and incorporate by reference their answers to
  4
        Paragraphs 1-57 of the Complaint as though fully set forth herein.
  5
                   59. Paragraph 59 of the Complaint states a legal conclusion to which no
  6
        response is required. To the extent a response is required, Defendants deny the
  7
        allegations in Paragraph 59 of the Complaint as untrue.
  8
                                Seventh Complaint for Relief
  9                  (Common Law Unfair Competition against all Defendants)
 10                60. Defendants repeat and incorporate by reference the answers to
 11     Paragraphs 1-59 of the Complaint as though fully set forth herein.
 12                61. Paragraph 61 of the Complaint states a legal conclusion to which no
 13     response is required. To the extent a response is required, Defendants deny the
 14     allegations in Paragraph 61 of the Complaint as untrue.
 15                           ANSWER TO PRAYER FOR RELIEF
 16           Defendants deny that Plaintiff is entitled to any relief whatsoever, including
 17   the relief requested in Plaintiff’s Prayer for Relief.
 18           All allegations in the Complaint not specifically admitted or denied are hereby
 19   denied.
 20                                AFFIRMATIVE DEFENSES
 21                                      FIRST DEFENSE
 22           Plaintiff’s Complaint fails to state a claim upon which relief can be granted.
 23                                      SECOND DEFENSE
 24           Plaintiff’s claims for relief under state unfair competition laws are preempted
 25   by federal legislation.
 26                                      THIRD DEFENSE
 27           Plaintiff’s claims are barred by the doctrines of waiver, estoppel and/or laches.
 28

                                                  -7-
        Case No. 3:18-cv-02109-BEN-JMA                  Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.81 Page 8 of 15



  1
                                         FOURTH DEFENSE
  2
              Plaintiff’s claims are barred by the doctrine of unclean hands.
  3
                                          FIFTH DEFENSE
  4
              Plaintiff’s claims are barred in whole or in part by Plaintiff’s failure to
  5
      mitigate damages, if any.
  6
                                          SIXTH DEFENSE
  7
              Defendants’ actions or omissions are not the proximate cause of Plaintiff’s
  8
      injuries, if any.
  9
                                         SEVENTH DEFENSE
 10
              Plaintiff has not incurred or suffered any damages for which it is entitled to
 11
      recover from Defendants.
 12
                                          EIGHTH DEFENSE
 13
              Defendants are entitled to a set-off for any payments made to Plaintiff by third
 14
      parties in settlement of any of Plaintiff’s claims.
 15
                                          NINTH DEFENSE
 16
              Plaintiff’s claims and/or requested relief are barred by the Litigation Privilege,
 17
      the Noerr-Pennington Doctrine, and/or the First Amendment of the Constitution.
 18
                                          TENTH DEFENSE
 19
              Plaintiff’s claims for relief alleged in the Complaint including, without
 20
      limitation, Plaintiff’s request for punitive damages, are barred by Defendants’ rights
 21
      to due process under the United States Constitution and/or the Constitution of
 22
      California.
 23
                                         ELEVENTH DEFENSE
 24
              Plaintiff’s claims, including for interference with prospective contractual
 25
      economic relations, are barred by legal protections or privileges that apply to
 26
      Defendants’ actions.
 27
                                 RESERVATION OF DEFENSES
 28
              Defendants reserve the right to add additional defenses pending further
                                                   -8-
        Case No. 3:18-cv-02109-BEN-JMA                   Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.82 Page 9 of 15



  1
      investigation and discovery.
  2
                                         COUNTERCLAIMS
  3
                   1.   Trolley Bags and BergHOFF, by their undersigned counsel, hereby
  4
        state the following Counterclaims against Golden Eye Media.
  5
                                               PARTIES
  6
                   2.   Plaintiff and Counterdefendant Golden Eye Media is a California
  7
        corporation.
  8
                   3.   Defendant and Counterclaimant Trolley Bags is a corporation
  9
        incorporated in the United Kingdom.
 10
                   4.   Defendant and Counterclaimant BergHOFF is a Florida corporation.
 11
                                    JURISDICTION AND VENUE
 12
                   5.   This Court has jurisdiction over the subject matter of this action
 13
        pursuant to 28 U.S.C. §§ 1331 and 1338(a)
 14
                   6.   This Court has personal jurisdiction over the Counterdefendant because
 15
        the Counterdefendant resides in this Judicial District, is registered to do business
 16
        in this Judicial District, and carries on a continuous and systematic part of its
 17
        general business within this Judicial District.
 18
                   7.   Venue is proper in this Judicial District pursuant to 28 U.S.C. §§ 1391
 19
        and 1400.
 20
                                     NATURE OF THIS ACTION
 21
                   8.   Counterclaimant Trolley Bags is the manufacturer and global
 22
        distributor of the TROLLEY BAGSTM system of reusable bags and related
 23
        accessories.
 24
                   9.   Trolley Bags holds global intellectual property and distribution rights
 25
        relating to the TROLLEY BAGSTM system of reusable bags and related
 26
        accessories, including U.S. Design Patent No. D779,828 (“the ‘828 Patent”).
 27
                   10. BergHOFF is the exclusive distributor of Trolley Bags’ reusable bags
 28
        in the United States and Canada.
                                                    -9-
        Case No. 3:18-cv-02109-BEN-JMA                    Answer, Affirmative Defenses, and Counterclaims
      28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.83 Page 10 of 15



   1
                    11. Counterclaimants have expended considerable time and resources
   2
         marketing and selling Trolley Bags’ reusable bags throughout the United States
   3
         under the mark TROLLEY BAGSTM, which has acquired secondary meaning.
   4
                    12. Counterclaimants began promoting and selling Trolley Bags’ reusable
   5
         bags in the United States at least as early as March 2015.
   6
                    13. Counterclaimants have since gained a significant foothold in the U.S.
   7
         market. For example, Trolley Bags’ reusable bags are sold in hundreds of Bed
   8
         Bath & Beyond stores, and Counterclaimants have collectively generated hundreds
   9
         of thousands of U.S. visitors to their Trolley Bags-related websites.
  10
                    14. On or around May 2017, years after Counterclaimants began marketing
  11
         and selling Trolley Bags’ reusable bags in the United States, Counterdefendant
  12
         Golden Eye Media began marketing and selling reusable bags in the United States
  13
         under the mark LOTUS TROLLEY BAGTM.
  14
                    15. Golden Eye Media’s reusable bags are substantially the same as Trolley
  15
         Bags’ reusable bags and infringe on Trolley Bags’ ‘828 Patent under the “ordinary
  16
         observer” test.
  17
                    16. The LOTUS TROLLEY BAGTM mark is also likely to, and has, caused
  18
         confusion among customers with respect to Counterclaimants’ TROLLEY
  19
         BAGSTM mark.
  20
                    17. On July 13, 2017, Counterclaimants sent Golden Eye Media a cease
  21
         and desist letter, which placed Golden Eye Media on notice of its infringement of
  22
         Counterclaimants’ patent and trademark rights.
  23
                    18. Despite Counterclaimants’ letter, Golden Eye Media has continued its
  24
         infringing activity.
  25

  26

  27

  28

                                                    -10-
         Case No. 3:18-cv-02109-BEN-JMA                    Answer, Affirmative Defenses, and Counterclaims
       28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.84 Page 11 of 15



   1
                                      FIRST COUNTERCLAIM
   2                       (Infringement of U.S. Design Patent No. D779,828)
   3                19. Counterclaimants incorporate by reference each and every allegation
   4     contained in Paragraphs 1-18 of their Counterclaims as though set forth fully
   5     herein.
   6                20. Trolley Bags is the owner of the entire right, title and interest in and to
   7     the ‘828 Patent, which was duly issued on February 28, 2017. A copy of the ‘828
   8     Patent is attached as Exhibit A to Plaintiff’s Complaint. (See Dkt. No. 1 at 14-24.)
   9                21. Golden Eye Media has infringed, and is currently infringing, the ‘828
  10     Patent by, among other things, making, using, offering for sale, selling, and/or
  11     importing within this Judicial District and elsewhere in the United States, without
  12     license or authority, products which infringe on the ‘828 Patent under the “ordinary
  13     observer” test.
  14                22. Golden Eye Media’s infringing activities violate 35 U.S.C. § 271.
  15                23. Golden Eye Media has had actual knowledge of the ‘828 Patent and
  16     that its products infringe that patent when they are manufactured, used, imported,
  17     sold, or offered for sale. Upon information and belief, Golden Eye Media knew
  18     about the ‘828 Patent prior to this lawsuit because Plaintiff and Defendants are
  19     competitors. At a minimum, Golden Eye Media knew about its infringement of
  20     the ‘828 Patent since at least receipt of a July 13, 2017 letter from
  21     Counterclaimants’ counsel, which specifically identified Plaintiff’s infringement
  22     of the ‘828 Patent.
  23                24. With knowledge of the ‘828 Patent, Golden Eye Media has continued
  24     to infringe the ‘828 Patent under 35 U.S.C. § 271(a).
  25                25. Golden Eye Media’s actions are willful such that Counterclaimants are
  26     entitled to treble damages under 35 U.S.C. § 284.
  27                26. Counterclaimants have no adequate remedy at law against Golden Eye
  28     Media’s continuing acts of infringement. Golden Eye Media’s infringement of the
                                                      -11-
         Case No. 3:18-cv-02109-BEN-JMA                      Answer, Affirmative Defenses, and Counterclaims
       28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.85 Page 12 of 15



   1
         ‘828 Patent will continue unless and until enjoined by this Court, causing
   2
         Counterclaimants irreparable harm.
   3
                    27. Counterclaimants are therefore entitled to a permanent injunction under
   4
         35 U.S.C. § 283 against Golden Eye Media, enjoining and restraining it from
   5
         infringing the ‘828 Patent.
   6
                    28. This is an exceptional case that falls within the provisions of 35 U.S.C.
   7
         § 285 and therefore Counterclaimants are entitled to an award of reasonable
   8
         attorneys’ fees.
   9
                             SECOND COUNTERCLAIM
  10           (Common Law Trademark Infringement and Unfair Competition)
  11                29. Defendants incorporate by reference each and every allegation
  12     contained in Paragraphs 1-18 of their Counterclaims as though set forth fully
  13     herein.
  14                30. Golden Eye Media’s acts constitute common law trademark
  15     infringement and unfair competition, and have created and will continue to create,
  16     unless enjoined by the Court, a likelihood of confusion to the irreparable injury of
  17     Counterclaimants. Counterclaimants have no adequate remedy at law for this
  18     injury.
  19                31. Golden Eye Media acted with full knowledge of Trolley Bag’s use of,
  20     and common law rights to, Trolley Bag’s TROLLEY BAGTM mark and without
  21     regard to the likelihood of confusion of the public created by its actions.
  22                32. Golden Eye Media’s actions demonstrate an intentional, willful, and
  23     malicious intent to trade on the goodwill associated with the TROLLEY BAGTM
  24     mark to the significant and irreparable injury of Counterclaimants.
  25                33. As a result of Golden Eye Media’s actions, Trolley Bags has been
  26     damaged in amount not yet determined or ascertainable. Trolley Bags is also
  27     entitled to injunctive relief and to an accounting of Golden Eye Media’s profits,
  28     damages, and costs.          Moreover, given Golden Eye Media’s deliberate and
                                                     -12-
         Case No. 3:18-cv-02109-BEN-JMA                     Answer, Affirmative Defenses, and Counterclaims
       28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.86 Page 13 of 15



   1
         malicious use of a confusingly similar mark, Trolley Bags is entitled to punitive
   2
         damages.
   3
                                     DEMAND FOR JURY TRIAL
   4
                    34. Defendants demand a trial by jury of all issues so triable.
   5
                                          PRAYER FOR RELIEF
   6
                    35. WHEREFORE, Defendants and Counterclaimants pray for the
   7
         following relief:
   8
                        a)     That Plaintiff’s Complaint be dismissed with prejudice;
   9
                        b)     That Plaintiff take nothing by reason of the Complaint against
  10
                        Defendants and that judgment be entered in favor of Defendants and
  11
                        against Plaintiff;
  12
                        c)     That the Court enter judgment in favor of Counterclaimants, and
  13
                        against Counterdefendant, on the Counterclaims, including that:
  14
                               (1)   Counterdefendant has infringed the ‘828 Patent and the
  15
                               TROLLEY BAGSTM mark;
  16
                               (2)   Counterdefendant’s      infringement        was      willful     and
  17
                               deliberate;
  18
                               (3)   Counterdefendant       is   permanently         enjoined       from
  19
                               infringing the ‘828 Patent or the TROLLEY BAGSTM mark;
  20
                               (4)   Counterclaimants are awarded damages adequate to
  21
                               compensate them for Counterdefendant’s unfair competition,
  22
                               infringement of Counterclaimants’ common law trademark, and
  23
                               infringement of the ‘828 Patent, together with prejudgment
  24
                               interest under 35 U.S.C. § 284;
  25
                               (5)   This is an exceptional case and Counterclaimants are
  26
                               entitled to their reasonable costs, expenses, and attorneys’ fees,
  27
                               as well as treble damages, in accordance with 35 U.S.C. §§ 284
  28
                               and 285 and other applicable law; and
                                                     -13-
         Case No. 3:18-cv-02109-BEN-JMA                     Answer, Affirmative Defenses, and Counterclaims
       28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.87 Page 14 of 15



   1
                             (6)    That this Court awards such other and further relief as it
   2
                             deems just and proper.
   3
                                                          Respectfully submitted,
   4    Dated: October 24, 2018
                                                      HONIGMAN MILLER SCHWARTZ
   5                                                  AND COHN LLP
   6
                                                   /s/Matthew Mrkonic
   7                                      By:      Matthew Mrkonic (266779)
   8                                               mmrkonic@honigman.com
                                                   J. Michael Huget (admitted pro hac vice)
   9                                               mhuget@honigman.com
  10                                               Attorneys for Defendants
                                                   TROLLEY BAGS UK LTD, and
  11                                               BERGHOFF INTERNATIONAL, INC.
  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                   -14-
         Case No. 3:18-cv-02109-BEN-JMA                    Answer, Affirmative Defenses, and Counterclaims
       28822031.3
Case 3:18-cv-02109-BEN-LL Document 14 Filed 10/24/18 PageID.88 Page 15 of 15



   1
                                   CERTIFICATE OF SERVICE
   2

   3           I hereby certify that on October 24, 2018, I electronically filed the foregoing

   4   Defendants’ Answer, Affirmative Defenses, and Counterclaims with the Clerk of
   5
       the Court using the ECF system which will send notification of such filing to all
   6

   7   ECF participants in this matter.
   8                                              /s/ Matthew Mrkonic
   9                                              Matthew Mrkonic

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28

                                                  -15-
         Case No. 3:18-cv-02109-BEN-JMA                  Answer, Affirmative Defenses, and Counterclaims
       28822031.3
